Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim has a period in the middle of the claim.  Specifically “…a core increment of the cutting edge is 0.05 times or more and 0.12 times or less the diameter of the drill.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1184114-A2, hereinafter EP’114, in view of Imanaga (US 4,983,079), further in view of Reinhardt (US 2007/0134071), further in view of Sampath (US 2008/0019787).
Regarding claim 1, EP’114 discloses a drill rotatable about a central axis (See Figure 1), comprising: a front end and a rear end opposite to each other in a direction along the central axis (See Figure 2); an outer peripheral surface; a cutting edge 8 formed at the front end and extending from the outer peripheral surface toward the 
EP’114 does not disclose wherein an angle formed by the thinning rake face and the central axis is equal to an angle formed by the main rake face and the central axis.  Imanaga discloses a drill having a cutting edge with a thinning rake face wherein the rake face has an angle between 0 and -5° (Col. 7, Lines 55-65) (See Figures 12 and 14).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the thinning angle to be -5° in order to strengthen the cutting edge.  
EP’114 further does not disclose wherein a width of the main rake face is 0.07 mm or more and 1.5 mm or less.  Reinhardt disclose a drill having a main rake face 34 having a width in the range of 0.05 to 0.30mm [0068].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114 in 
EP’114 further does not disclose wherein a core increment of the cutting edge is 0.05 times or more and 0.12 times or less the diameter of the drill.  Sampath discloses a drill having a core increment 24 of the cutting edge that is 0.05 time or more and 0.12 times or less the diameter of the drill [0018].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Sampath, such that the core increment of the cutting edge is between 0.05 and 0.12 times the diameter of the drill in order to strengthen the cutting edge.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1184114-A2, hereinafter EP’114, in view of Imanaga (US 4,983,079), further in view of Reinhardt (US 2007/0134071), further in view of Sampath (US 2008/0019787) further in view of Tamura (US 2014/0193220).
Regarding claim 2, EP’114, as modified, discloses the drill of claim 1 as set forth above.  EP’114 does not disclose an angle formed by the main rake face and the flank face that is not less than 75° and not more than 100°.  Tamura discloses a drill having an angle formed by a main rake face and a flank face that is not less than 75° and not more than 100° [0040].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Tamura, such that the angle formed by the main rake face and the flank face is between 75° and 100° in order to provide the appropriate clearance to the front of the drill. 
Regarding claim 3, EP’114, as modified, discloses the drill of claim 1 as set forth above.  EP’114 does not disclose wherein the angle formed by the main rake face and the central axis is not less than 2° and not more than 7°.  Tamura discloses a drill having a main rake face with an angle between 5° and 10° [0012].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’114, in view of Tamura, such that the angle formed by the main rake face and the central axis is not less than 2° and not more than 7° depending on the material to be machined.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Britzke (US 5,628,837) was found to be the closest prior art.  Britzke substantially discloses all of the claim limitations of claim 6, however, Britzke does not disclose an angle formed by the main rake face and the central axis is not less than -18 degrees and not more than 7 degrees, and the width of the main rake face is 0.07 mm or more and 1.5 mm or less, an angle formed by the main rake face and the flank face is not less than 75 degrees and not more than 100 degrees, a core increment of the cutting edge is 0.05 times or more and 0.12 times or less the diameter of the drill.  Britzke further discloses wherein the cutting edge is roundly honed (See Figure 5a), .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722